Detailed Office Action
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
This application is in condition for allowance except for the presence of claims 11-19 and 21-22, directed to a method for manufacturing, non-elected without traverse. Accordingly, claims 11-19 and 21-22 have been cancelled, as follows:
 Claims 11-19 and 21-22 have been CANCELLED.
Examiner’s Reasons for Allowance
Claims 1-10 and 23 are allowed. 
Independent claim 1 is allowed because the prior art does not teach or suggest an electro-optical modulator assembly comprising: a transistor including a gate, a drain, a source,  a film forming a channel layer for the transistor disposed on a substrate; a photonic modulator including a first waveguide structure positioned between a first electrode and a second electrode, the photonic modulator being disposed on the film forming the channel layer for the transistor and laterally displaced from the transistor along the film forming the channel layer for the transistor in a direction defined by an upper surface of the film forming the channel layer for the transistor; in combination with the other recited limitations in the claim. 

Prior art reference Wang et al. (Nanophotonic lithium niobate electro-optic modulators, Opt. Express 26, 1547-1555, (2018); arXiv:1701.06470v1 [physics.optics] 23 Jan 2017; “Wang”) is the closest prior art of record in this application. However, Wang fails to disclose the waveguide and channel limitations recited in the claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER RADKOWSKI whose telephone number is (571)270-1613. The examiner can normally be reached on M-Th 9-5. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Hollweg, can be reached on (571) 270-1739. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, See http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866) 217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call (800) 786-9199 (IN USA OR CANADA) or (571) 272-1000.